CLD-270                                              NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                    No. 11-2682
                                    ___________

                          LAWRENCE KEMP TENNILLE,
                                           Appellant

                                          v.

 FRANCISCO J. QUINTANA, EX-WARDEN; ROD SMITH, HEALTH SERVICES
ADMINISTRATOR; S.L. NOLAN, ASSOCIATE WARDEN; STEPHEN D. GAGNON,
 ASSOCIATE WARDEN; DENISE A. HALE, EMPLOYEE SERVICE MANAGER
                ____________________________________

                   On Appeal from the United States District Court
                      for the Western District of Pennsylvania
                             (D.C. Civil No. 09-cv-00238)
                   District Judge: Honorable Sean J. McLaughlin
                    ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  August 18, 2011
             Before: RENDELL, FUENTES and SMITH, Circuit Judges

                           (Opinion filed August 31, 2011)
                                     _________

                                     OPINION
                                     _________

PER CURIAM

      Lawrence Kemp Tennille, a federal prisoner proceeding pro se, appeals from an

order of the United States District Court for the Western District of Pennsylvania

granting the defendants’ motion to dismiss or, in the alternative, motion for summary
judgment. Upon consideration of the record, we conclude that the appeal does not

present a substantial question. Therefore, we will summarily affirm the District Court’s

judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

       In September 2009, Tennille filed a complaint, which he later amended, alleging

that prison officials at FCI-McKean denied his requests to have prescription eyeglasses

mailed to him from the manufacturer after they were purchased by his family at a cost of

$250.1 Tennille asserted that the actions of the prison officials constituted a conspiracy to

retaliate against him for filing a civil complaint and violated his rights to due process and

equal protection. The defendants filed a motion to dismiss or, in the alternative, for

summary judgment, arguing that Tennille failed to exhaust his administrative remedies

and, in any event, failed to state a claim upon which relief may be granted. The matter

was referred to a Magistrate Judge, who recommended that summary judgment be

entered in favor of the defendants based on Tennille’s failure to exhaust administrative

remedies. In particular, the Magistrate Judge concluded that, although Tennille had fully

pursued administrative remedies with respect to an allegation that the denial of eyeglasses

violated prison policies, he failed to raise due process, equal protection, conspiracy, and

retaliation claims in the administrative remedy process.2 Over Tennille’s objections, the

District Court adopted the Magistrate Judge’s Report and Recommendation, and entered
1
 The Bureau of Prisons (“BOP”) did provide Tennille with new prescription eyeglasses free of
charge through its UNICOR program.
2
  The Magistrate Judge noted that, to the extent Tennille’s exhausted grievance could be
construed to include a due process claim, such a claim failed because a violation of prison
regulations in itself is not a constitutional violation. See Phillips v. Norris, 320 F.3d 844, 847
(8th Cir. 2003).


                                                2
judgment in favor of the defendants. After the District Court denied Tennille’s motion

for reconsideration, see Fed. R. Civ. P. 59(e), Tennille appealed.

       We exercise plenary review over an order granting a motion for summary

judgment. Gallo v. City of Philadelphia, 161 F.3d 217, 221 (3d Cir. 1998). A grant of

summary judgment will be affirmed if our review reveals that “there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c) (amended Dec. 1, 2010). “We review the facts in the light most

favorable to the party against whom summary judgment was entered.” Coolspring Stone

Supply, Inc. v. Am. States Life Ins. Co., 10 F.3d 144, 146 (3d Cir. 1993). We can affirm

the judgment of the District Court on any basis supported by the record. Brown v. Pa.

Dep’t of Health Emergency Med. Servs., 318 F.3d 473, 475 n.1 (3d Cir. 2003).

       Initially, we conclude that the Magistrate Judge erred in holding that Tennille

failed to exhaust administrative remedies. The Prison Litigation Reform Act of 1995

(“PLRA”) prohibits an inmate from bringing a civil rights suit alleging specific acts of

unconstitutional conduct by prison officials until the inmate has exhausted available

administrative remedies. 42 U.S.C. § 1997e(a) (2001).        The PLRA requires “proper”

exhaustion, meaning that the inmate must follow the procedural requirements of the

prison grievance system. Spruill v. Gillis, 372 F.3d 218 228, 231 (3d Cir. 2004). The

BOP has established a multi-tier administrative remedy procedure, which requires that an

inmate, after attempting to resolve an issue informally, file a formal Administrative

Remedy Request on an appropriate form. 28 C.F.R. §§ 542.13(a); 542.14. If the inmate

is dissatisfied with the prison’s response, the inmate may pursue appeals to the Regional

                                             3
Director and, ultimately, to the General Counsel. 28 C.F.R. § 542.15(a). In this case,

Tennille followed the proper procedures, complaining at each level about the denial of his

request to have prescription eyeglasses sent to him from the manufacturer.

As the defendants acknowledged, “there is no dispute that [Tennille] exhausted his

available administrative remedies with respect to his claim that denying his request to

have eyeglasses sent to him violated prison policy.” Although Tennille’s administrative

grievances did not cite the specific constitutional grounds on which his complaint is

based, we conclude that he properly exhausted his administrative remedies. Nyhuis v.

Reno, 204 F.3d 65, 77-78 (3d Cir. 2000) (stating that “[c]ompliance with the

administrative remedy scheme will be satisfactory if it is substantial.”); see also Jones v.

Bock, 549 U.S. 199, 219 (2007) (noting that “the primary purpose of a grievance is to

alert prison officials to a problem, not to provide personal notice to a particular official

that he may be sued.” (quoting Johnson v. Johnson, 385 F.3d 503, 522 (5th Cir. 2004))).

       Nevertheless, Tennille’s due process, equal protection, retaliation, and conspiracy

claims fail on their merits.3 When reviewing these claims, we accept as true all of the

allegations contained in the complaint and draw reasonable inferences in favor of

Tennille. See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (per curiam). To survive

dismissal, the complaint must contain sufficient factual matter, accepted as true, to “state

a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949

(2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

3
   We note that the defendants addressed the merits of these claims in their motion to dismiss or,
in the alternative, for summary judgment.


                                                4
       Deprivation of inmate property by prison officials does not state a cognizable due

process claim if the prisoner has an adequate post-deprivation state remedy. Hudson v.

Palmer, 468 U.S. 517, 533 (1984). Here, adequate remedies were available to Tennille,

who sought relief through the administrative remedy process.           Tillman v. Lebanon

County Corr., 221 F.3d 410, 422 (3d Cir. 2000). Furthermore, Tennille did not state an

equal protection claim, as he failed to allege that the defendants permitted eyeglasses to

be sent to other similarly situated inmates. Hill v. Borough of Kutztown, 455 F.3d 225,

239 (3d Cir. 2006) (stating that plaintiff’s “claim must fail because he does not allege the

existence of similarly situated individuals”). We also reject Tennille’s unsupported claim

that the defendants refused his request for privately purchased eyeglasses in retaliation

for filing a lawsuit against mailroom staff. This claim falters insofar as Tennille failed to

rebut record evidence indicating that the defendants denied his request because the value

of the eyeglasses exceeded the amount authorized by an internal prison regulation. See

Rauser v. Horn, 241 F.3d 330, 334 (3d Cir. 2001) (holding that “once a prisoner

demonstrates that his exercise of a constitutional right was a substantial or motivating

factor in the challenged decision, the prison officials may still prevail by proving that

they would have made the same decision absent the protected conduct for reasons

reasonably related to a legitimate penological interest”); cf. Maberry v. McKune, 24 F.

Supp. 2d 1222, 1228-29 (D. Kan. 1998) (holding that regulation which imposed quantity

and value limitations on property which inmates were allowed to possess did not violate

equal protection or due process rights). Finally, Tennille’s conclusory and unsupported

allegations of a conspiracy are insufficient to state a claim. D.R. v. Middle Bucks Area

                                             5
Vocational Tech. Sch., 972 F.2d 1364, 1377 (3d Cir. 1992) (agreeing that “plaintiffs

failed to assert any facts from which any type of conspiratorial agreement . . . can be

inferred.”). There is no indication that Tennille could amend his complaint so as to

survive dismissal for failure to state a claim.

       For the foregoing reasons, we conclude that no substantial question is presented by

this appeal. See I.O.P. 10.6. Accordingly, we will summarily affirm the District Court’s

judgment.




                                                  6